Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 1 of 8




                           EXHIBIT 24
  Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 2 of 8



US 7869396 – Claim 1                 3GPP Specifications
A method of performing automatic     3GPP TS 36.322 v.8.5.0
repeat request (ARQ) in a wireless
communication system, the method     3.2 Abbreviations
performed by a receiver and
comprising:                          ARQ Automatic Repeat reQuest

                                     4.2.1.3 AM RLC entity
                                     4.2.1.3.1 General
                                     (…)
                                     An AM RLC entity delivers/receives the following RLC data PDUs:
                                       − AMD PDU;
                                       − AMD PDU segment.

                                     An AM RLC entity delivers/receives the following RLC control PDU:
                                       − STATUS PDU.

                                     4.2.1.3.3 Receiving side
                                     When the receiving side of an AM RLC entity receives RLC data PDUs, it shall:
                                     …
                                     - detect the loss of RLC data PDUs at lower layers and request
                                     retransmissions to its peer AM RLC entity; …

                                     4.4 Functions
                                     The following functions are supported by the RLC sub layer: …
                                     - error correction through ARQ (only for AM data transfer); …

                                     5.1.3 AM data transfer
                                     5.1.3.1 Transmit operations
                                     5.1.3.1.1 General
                                     (…)
                                     The transmitting side of an AM RLC entity can receive a positive
                                     acknowledgement (confirmation of successful reception by its peer AM RLC
                                     entity) for a RLC data PDU by the following:
                                       − STATUS PDU from its peer AM RLC entity. (…)

                                     5.2 ARQ procedures

                                     ARQ procedures are only performed by an AM RLC entity.

                                     5.2.1 Retransmission
                                     The transmitting side of an AM RLC entity can receive a negative
                                     acknowledgement (notification of reception failure by its peer AM RLC
                                     entity) for an AMD PDU or a portion of an AMD PDU by the following:
                                       − STATUS PDU from its peer AM RLC entity.

                                     5.2.3 Status reporting
                                     An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                     provide positive and/or negative acknowledgements of RLC PDUs (or
                                     portions of them). (…)




                                               Page 1 of 7
  Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 3 of 8

detecting whether at least one data       3GPP TS 36.322 v.8.5.0
block to be received from a transmitter
is missed;                                5.1.3.2 Receive operations
                                          5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                          When a RLC data PDU with SN = x is placed in the reception buffer, the
                                          receiving side of an AM RLC entity shall: …
                                          - if t-Reordering is not running (includes the case t-Reordering is stopped
                                          due to actions above):
                                                    - if VR (H) > VR(R):
                                                              - start t-Reordering;
                                                              - set VR(X) to VR(H).
                                          7.1 State variables
                                          …. The receiving side of each AM RLC entity shall maintain the following
                                          state variables:
                                          a) VR(R) – Receive state variable
                                          This state variable holds the value of the SN following the last in-sequence
                                          completely received AMD PDU, and it serves as the lower edge of the
                                          receiving window. It is initially set to 0, and is updated whenever the AM
                                          RLC entity receives an AMD PDU with SN = VR(R). …
                                          e) VR(H) – Highest received state variable
                                          This state variable holds the value of the SN following the SN of the RLC data
                                          PDU with the highest SN among received RLC data PDUs. It is initially set to
                                          0.

                                          7.3 Timers
                                          The following timers are configured by RRC [5]: …
                                          b) t-Reordering
                                          This timer is used by the receiving side of an AM RLC entity and receiving
                                          UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                          clauses 5.1.2.2 and 5.1.3.2). …
starting a timer when the at least one    3GPP TS 36.322 v.8.5.0
data block is detected as missed;
                                          5.1.3.2 Receive operations
                                          5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                          When a RLC data PDU with SN = x is placed in the reception buffer, the
                                          receiving side of an AM RLC entity shall: …
                                          - if t-Reordering is not running (includes the case t-Reordering is stopped
                                          due to actions above):
                                                   - if VR (H) > VR(R):
                                                             - start t-Reordering;
                                                             - set VR(X) to VR(H).
                                          7.3 Timers
                                          The following timers are configured by RRC [5]: …
                                          b) t-Reordering
                                          This timer is used by the receiving side of an AM RLC entity and receiving
                                          UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                          clauses 5.1.2.2 and 5.1.3.2).


stopping the timer when the at least      3GPP TS 36.322 v.8.5.0
one data block is received from the
transmitter while the timer is running,   5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
in order to prevent a triggering of a     When a RLC data PDU with SN = x is placed in the reception buffer, the
status report before the timer expires;   receiving side of an AM RLC entity shall: (…)
and                                         − if t-Reordering is running:


                                                     Page 2 of 7
  Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 4 of 8

                                               − if VR(X) = VR(R); or
                                               − if VR(X) falls outside of the receiving window:
                                        stop and reset t-Reordering; (…)

transmitting the status report to the   3GPP TS 36.322 v.8.5.0
transmitter after the timer expires,
                                        5.2.3 Status reporting
                                        …Triggers to initiate STATUS reporting include: …
                                        - Detection of reception failure of an RLC data PDU:
                                                - The receiving side of an AM RLC entity shall trigger a STATUS
                                                report when t-Reordering expires.
                                        NOTE: The expiry of T_reordering triggers both VR(MS) to be updated and a
                                        STATUS report to be triggered, but the STATUS report shall be triggered
                                        after VR(MS) is updated. …

wherein the status report comprises a   3GPP TS 36.322 v.8.5.0
positive acknowledgement indicating
receipt of at least one received data   5.2.3 Status reporting
block.                                  An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                        provide positive and/or negative acknowledgements of RLC PDUs (or
                                        portions of them).
                                        (…)

                                        When constructing a STATUS PDU, the AM RLC entity shall: …
                                         − set the ACK_SN to the SN of the next not received RLC Data PDU which
                                            is not indicated as missing in the resulting STATUS PDU.

                                        6.1.2 RLC control PDU
                                        a) STATUS PDU
                                        STATUS PDU is used by the receiving AM RLC entity to inform the
                                        transmitting AM RLC entity about AMD PDUs that are received successfully,
                                        and AMD PDUs that are detected to be lost by the receiving AM RLC entity.

                                        6.2.1.6 STATUS PDU
                                        STATUS PDU consists of a STATUS PDU payload and a RLC control PDU
                                        header. (…)

                                        The STATUS PDU payload starts from the first bit following the RLC control
                                        PDU header, and it consists of one ACK_SN and one E1, zero or more sets of
                                        a NACK_SN, an E1 and an E2, and possibly a set of a SOstart and a SOend for
                                        each NACK_SN. When necessary one to seven padding bits are included in
                                        the end of the STATUS PDU to achieve octet alignment.




                                                  Page 3 of 7
  Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 5 of 8

                                         6.2.2.14 Acknowledgement SN (ACK_SN) field
                                         Length: 10 bits.

                                         The ACK_SN field indicates the SN of the next not received RLC Data PDU
                                         which is not reported as missing in the STATUS PDU. When the transmitting
                                         side of an AM RLC entity receives a STATUS PDU, it interprets that all AMD
                                         PDUs up to but not including the AMD PDU with SN = ACK_SN have been
                                         received by its peer AM RLC entity, excluding those AMD PDUs indicated in
                                         the STATUS PDU with NACK_SN and portions of AMD PDUs indicated in the
                                         STATUS PDU with NACK_SN, SOstart and SOend.

US 7869396 – Claim 6                     3GPP Specifications
The method of claim 1, wherein the at    4.2 RLC architecture
least one data block comprises a Radio   4.2.1 RLC entities
Link Control (RLC) Protocol Data
Unit (PDU).                              An AM RLC entity consists of a transmitting side and a receiving side. ...
                                         The receiving side of an AM RLC entity delivers RLC SDUs to upper layer and
                                         receives RLC PDUs from its peer AM RLC entity via lower layers.

                                         4.2.1.3 AM RLC entity
                                         4.2.1.3.1 General
                                         … An AM RLC entity delivers/receives the following RLC data PDUs:
                                         - AMD PDU;
                                         - AMD PDU segment.

                                         4.2.1.3.3 Receiving side
                                         When the receiving side of an AM RLC entity receives RLC data PDUs, it
                                         shall: …

US 7869396 – Claim 8                     3GPP Specifications
A receiver for performing automatic      3GPP TS 36.322 v.8.5.0
repeat request (ARQ) in a wireless
communication system, the receiver       3.2 Abbreviations
comprising a Radio Link Control (RLC)
entity, wherein the RLC entity is        ARQ Automatic Repeat request
configured to:
                                         4.2 RLC architecture
                                         4.2.1 RLC entities

                                         An AM RLC entity consists of a transmitting side and a receiving side. ...
                                         The receiving side of an AM RLC entity delivers RLC SDUs to upper layer and
                                         receives RLC PDUs from its peer AM RLC entity via lower layers.

                                         4.2.1.3 AM RLC entity
                                         4.2.1.3.1 General
                                         (…)
                                         An AM RLC entity delivers/receives the following RLC data PDUs:
                                           − AMD PDU;
                                           − AMD PDU segment.

                                         An AM RLC entity delivers/receives the following RLC control PDU:
                                           − STATUS PDU.

                                         4.2.1.3.3 Receiving side
                                         When the receiving side of an AM RLC entity receives RLC data PDUs, it shall:


                                                   Page 4 of 7
  Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 6 of 8

                                         …
                                         - detect the loss of RLC data PDUs at lower layers and request
                                         retransmissions to its peer AM RLC entity; …

                                         4.4 Functions
                                         The following functions are supported by the RLC sub layer: …
                                         - error correction through ARQ (only for AM data transfer); …

                                         5.1.3 AM data transfer
                                         5.1.3.1 Transmit operations
                                         5.1.3.1.1 General
                                         (…)
                                         The transmitting side of an AM RLC entity can receive a positive
                                         acknowledgement (confirmation of successful reception by its peer AM RLC
                                         entity) for a RLC data PDU by the following:
                                           − STATUS PDU from its peer AM RLC entity. (…)

                                         5.2 ARQ procedures

                                         ARQ procedures are only performed by an AM RLC entity.

                                         5.2.1 Retransmission
                                         The transmitting side of an AM RLC entity can receive a negative
                                         acknowledgement (notification of reception failure by its peer AM RLC
                                         entity) for an AMD PDU or a portion of an AMD PDU by the following:
                                           − STATUS PDU from its peer AM RLC entity.

                                         5.2.3 Status reporting
                                         An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                         provide positive and/or negative acknowledgements of RLC PDUs (or
                                         portions of them). (…)
detect whether at least one data block   3GPP TS 36.322 v.8.5.0
to be received from a transmitter is
missed;                                  5.1.3.2 Receive operations
                                         5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                         When a RLC data PDU with SN = x is placed in the reception buffer, the
                                         receiving side of an AM RLC entity shall: …
                                         - if t-Reordering is not running (includes the case t-Reordering is stopped
                                         due to actions above):
                                                   - if VR (H) > VR(R):
                                                             - start t-Reordering;
                                                             - set VR(X) to VR(H).
                                         7.1 State variables
                                         …. The receiving side of each AM RLC entity shall maintain the following
                                         state variables:
                                         a) VR(R) – Receive state variable
                                         This state variable holds the value of the SN following the last in-sequence
                                         completely received AMD PDU, and it serves as the lower edge of the
                                         receiving window. It is initially set to 0, and is updated whenever the AM
                                         RLC entity receives an AMD PDU with SN = VR(R). …
                                         e) VR(H) – Highest received state variable
                                         This state variable holds the value of the SN following the SN of the RLC data
                                         PDU with the highest SN among received RLC data PDUs. It is initially set to
                                         0.



                                                    Page 5 of 7
  Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 7 of 8

                                           7.3 Timers
                                           The following timers are configured by RRC [5]: …
                                           b) t-Reordering
                                           This timer is used by the receiving side of an AM RLC entity and receiving
                                           UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                           clauses 5.1.2.2 and 5.1.3.2). …
start a timer when the at least one data   3GPP TS 36.322 v.8.5.0
block is detected as missed;
                                           5.1.3.2 Receive operations
                                           5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                           When a RLC data PDU with SN = x is placed in the reception buffer, the
                                           receiving side of an AM RLC entity shall: …
                                           - if t-Reordering is not running (includes the case t-Reordering is stopped
                                           due to actions above):
                                                    - if VR (H) > VR(R):
                                                              - start t-Reordering;
                                                              - set VR(X) to VR(H).
                                           7.3 Timers
                                           The following timers are configured by RRC [5]: …
                                           b) t-Reordering
                                           This timer is used by the receiving side of an AM RLC entity and receiving
                                           UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                           clauses 5.1.2.2 and 5.1.3.2).

stop the timer when the at least one       3GPP TS 36.322 v.8.5.0
data block is received from the
transmitter while the timer is running,    5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
in order to prevent a triggering of a      When a RLC data PDU with SN = x is placed in the reception buffer, the
status report before the timer             receiving side of an AM RLC entity shall: (…)
expires; and                                 − if t-Reordering is running:
                                                   − if VR(X) = VR(R); or
                                                   − if VR(X) falls outside of the receiving window:
                                           stop and reset t-Reordering; (…)

transmit the status report to the          3GPP TS 36.322 v.8.5.0
transmitter after the timer expires,
                                           5.2.3 Status reporting
                                           …Triggers to initiate STATUS reporting include: …
                                           - Detection of reception failure of an RLC data PDU:
                                                   - The receiving side of an AM RLC entity shall trigger a STATUS
                                                   report when t-Reordering expires.
                                           NOTE: The expiry of T_reordering triggers both VR(MS) to be updated and a
                                           STATUS report to be triggered, but the STATUS report shall be triggered
                                           after VR(MS) is updated. …

wherein the status report comprises a      3GPP TS 36.322 v.8.5.0
positive acknowledgement indicating
receipt of at least one received data      5.2.3 Status reporting
block.                                     An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                           provide positive and/or negative acknowledgements of RLC PDUs (or
                                           portions of them).
                                           (…)

                                           When constructing a STATUS PDU, the AM RLC entity shall: …
                                            − set the ACK_SN to the SN of the next not received RLC Data PDU which


                                                     Page 6 of 7
Case 1:20-cv-22051-JEM Document 1-27 Entered on FLSD Docket 05/15/2020 Page 8 of 8

                                   is not indicated as missing in the resulting STATUS PDU.

                             6.1.2 RLC control PDU
                             a) STATUS PDU
                             STATUS PDU is used by the receiving AM RLC entity to inform the
                             transmitting AM RLC entity about AMD PDUs that are received successfully,
                             and AMD PDUs that are detected to be lost by the receiving AM RLC entity.

                             6.2.1.6 STATUS PDU
                             STATUS PDU consists of a STATUS PDU payload and a RLC control PDU
                             header. (…)

                             The STATUS PDU payload starts from the first bit following the RLC control
                             PDU header, and it consists of one ACK_SN and one E1, zero or more sets of
                             a NACK_SN, an E1 and an E2, and possibly a set of a SOstart and a SOend for
                             each NACK_SN. When necessary one to seven padding bits are included in
                             the end of the STATUS PDU to achieve octet alignment.




                             6.2.2.14 Acknowledgement SN (ACK_SN) field
                             Length: 10 bits.

                             The ACK_SN field indicates the SN of the next not received RLC Data PDU
                             which is not reported as missing in the STATUS PDU. When the transmitting
                             side of an AM RLC entity receives a STATUS PDU, it interprets that all AMD
                             PDUs up to but not including the AMD PDU with SN = ACK_SN have been
                             received by its peer AM RLC entity, excluding those AMD PDUs indicated in
                             the STATUS PDU with NACK_SN and portions of AMD PDUs indicated in the
                             STATUS PDU with NACK_SN, SOstart and SOend.




                                       Page 7 of 7
